Citation Nr: 0732244	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for joint pain.   
 
3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disability.   
 
4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   
 
5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lupus.   
 
6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sleep disorder.   
 
7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left hip and left 
lower extremity disabilities.   
 
8.  Entitlement to service connection for muscle spasms.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision.  In 
January 2007, the veteran testified at a Travel Board hearing 
at the RO.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a sleep disorder.  The issues of 
whether new and material evidence has been submitted to 
reopen claims for service connection for diabetes mellitus, 
joint pain, a left foot disability, a low back disability, 
lupus, and for left hip and left lower extremities 
disabilities, as well as the issue of entitlement to service 
connection for muscle spasms are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a sleep disorder in May 2004, and the 
veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2004 decision, which determined that new and 
material evidence was not submitted to reopen the claim for 
service connection for a sleep disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence would constitute new 
and material evidence, what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The case was last readjudicated in September 
2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service VA treatment 
records; VA examination reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for a sleep 
disorder in December 1998.  The veteran submitted a notice of 
disagreement in April 1999 and a statement of the case was 
issued in July 1990.  However, the veteran did not submit a 
substantive appeal following the issuance of the statement of 
the case.  38 C.F.R. §§ 20.200, 20.202.  An April 2002 RO 
decision denied service connection for a sleep disorder on a 
de novo basis.  A March 2003 RO decision denied service 
connection for a sleep disorder, to include as due to Agent 
Orange exposure, on a de novo basis.  An application to 
reopen a claim for service connection for a sleep disorder 
was denied in May 2004.  All of the above decisions were not 
appeal and are considered final.  38 U.S.C.A. § 7105.  

Service connection for a sleep disorder was denied in 
December 1998 on the basis that there was no record of a 
chronic sleep disorder subject to service connection.  The RO 
noted that in order to establish a well-grounded claim, it 
was necessary to provide evidence which demonstrated the 
existence of the claimed condition and its possible 
relationship to service.  The RO indicated that the veteran's 
service medical records showed no findings regarding the 
claimed sleep disorder and that no chronic sleep disorder 
subject to service connection was shown in the service 
medical records or other evidence reviewed.  The RO denied 
service connection for a sleep disorder in April 2002 on the 
basis that such disorder was neither incurred in nor was 
caused by service.  The RO denied service connection for a 
sleep disorder, to include as due to Agent Orange exposure, 
in March 2003 on the basis that there was no record of the 
veteran being treated for a sleep disorder in service and no 
medical evidence that he had a sleep disorder that was the 
result of exposure to Agent Orange.  In May 2004, the RO 
denied an application to reopen service connection for a 
sleep disorder on that basis that the evidence submitted did 
not constitute new and material evidence because although it 
was new, it did not bear directly and substantially upon the 
issue of a relationship to the veteran's military service.    

The evidence considered at the time of the May 2004 RO 
decision included the veteran's service medical records, 
post-service VA treatment records, VA examination reports, 
and the veteran's own statements.  The veteran's service 
medical records did not show complaints of or treatment for 
any sleep problems.  

A post-service April 2004 VA general medical examination 
report noted that the veteran complained of daytime 
somnolence.  He reported that he typically went to bed around 
10 pm and that he would have a normal latency of onset of 
sleep after about five minutes.  The veteran stated that he 
would awaken about 2 or 3 pm because of pain and that he 
would have trouble falling asleep afterwards.  It was noted 
that he did not describe any symptoms suggestive of sleep 
apnea.  The diagnoses included problems with daytime 
somnolence due to disturbed sleep secondary to a medical 
condition, low back pain.  The examiner indicated that such 
did not constitute a primary sleep disorder.  

The evidence received since the May 2004 RO decision includes 
additional VA treatment records as well as statements and 
testimony from the veteran.  The additional VA treatment 
records do not show treatment for a sleep disorder.  

At the January 2007 Board hearing, the veteran testified that 
he was never diagnosed or treated for a sleep disorder during 
service.  He stated that he never went to a doctor during 
service, but that he stayed sleepy all the time.  

None of the additional evidence shows treatment for a sleep 
disorder.  One of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  Degmetich v. Brown, 104 F.23d 1328 (1997); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such evidence 
does not refer to any current sleep disorder or sleep 
problems.  

The Board notes that the additional evidence does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet.App. 
321 (1999).  Simply stated, there is no evidence of a chronic 
sleep disorder either today or at the time of the last final 
denial in May 2004.  The veteran's statements and testimony 
in this regard are also cumulative and redundant.  The 
evidence at the time of the May 2004 RO decision indicated 
that the veteran had been diagnosed at an April 2004 
examination with problems with daytime somnolence due to 
disturbed sleep secondary to a medical condition, low back 
pain, and that such did not constitute a primary sleep 
disorder.  Therefore, the veteran was not shown to have a 
current sleep disorder at that time and none of the 
additional evidence indicates that he currently has such 
disorder.  None of the recently submitted evidence indicates 
that the veteran has a sleep disorder related to his period 
of service (to include any Agent Orange exposure).  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

To the extent that the additional evidence is considered new, 
it is not material since it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the May 2004 RO decision.  Thus, the 
claim for service connection for a sleep disorder may not be 
reopened, and the appeal is denied.  


ORDER

The application to reopen a claim for service connection for 
a sleep disorder is denied.  


REMAND

The other issues on appeal are whether new and material 
evidence has been submitted to reopen claims for service 
connection for diabetes mellitus, joint pain, a left foot 
disability, a low back disability, lupus, and for left hip 
and left lower extremities disabilities as well as the issue 
of entitlement to service connection for muscle spasms.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The evidence notes the veteran stating that he had received 
treatment for back problems from a Dr. Dorsey in Greenville, 
Mississippi from 1972 to 1996.  There is no specific 
indication in the record that an attempt was made to obtain 
such records.  

Additionally, at the January 2007 RO hearing, the veteran 
testified that he received VA treatment for many of his 
claimed disorders at a New Jersey VA Medical Center; the 
Jackson, Mississippi VA Outpatient Clinic; the Little Rock, 
Arkansas VA Outpatient Clinic; and the N. Little Rock, 
Arkansas VA Outpatient Clinic.  He reported that some of such 
treatment was in the 1960s and 1970s.  The veteran also 
reported that he was presently waiting for lab work as to his 
claim for diabetes mellitus from the Little Rock, Arkansas VA 
Outpatient Clinic.  

The Board also notes that the some of the veteran's remaining 
claims on appeal are inextricably intertwined.  For example, 
the veteran is claiming that his joint pain is related to his 
lupus and that his muscle spasms are related to his foot, and 
possibly back, disorders.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As there are possible further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claim, they should be obtained, to include retired records.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder since his separation 
from service, from the Jackson, 
Mississippi VA Outpatient Clinic; the 
Little Rock, Arkansas VA Outpatient 
Clinic, and the N. Little Rock, Arkansas 
VA Outpatient Clinic.  

2.  Ask the veteran to identify the New 
Jersey VA Medical Center(s) where he 
received treatment for his claimed 
disorders.  After receiving the 
information, obtain copies of any VA 
medical records from any such facility 
since his separation from service.  

3.  Obtain copies of the veteran's 
reported treatment for his claimed back 
disorder since his separation from 
service, which are not already in the 
claims folder, from Dr. Dorsey, after 
securing the necessary release.  

4.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been submitted to reopen 
claims for service connection for diabetes 
mellitus, joint pain, a left foot 
disability, a low back disability, lupus, 
and for left hip and left lower 
extremities disabilities, as well as his 
claim for entitlement to service 
connection for muscle spasms.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


